373 F.2d 741
Donald Jack WARREN, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 23785.
United States Court of Appeals Fifth Circuit.
March 2, 1967.

Appeal from the United States District Court for the Southern District of Texas; Joe M. Ingraham, Judge.
Donald Jack Warren, pro se.
Allo B. Crow, Jr., Asst. Atty. Gen., Austin, Tex., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM:

The judgment is

1
Affirmed.